


Exhibit 10.1


PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 27, 2013 by and among Cresta Fund Ltd., a private company limited by
shares domiciled in Mauritius and duly licensed as a collective investment
scheme expert fund for investments into Asian and other global markets (the
“Purchaser”), and American Railcar Industries Inc., a North Dakota corporation
(the “Seller”).
WHEREAS, the Seller directly owns all of the issued and outstanding shares (the
“Shares”) of American Railcar Mauritius I (the “Company”);
WHEREAS, the Company directly owns all of the issued and outstanding shares of
American Railcar Mauritius II (“Mauritius II”);
WHEREAS, Mauritius II is a member of Amtek Railcar Industries Private Limited,
pursuant to the Joint Venture Agreement dated as of June 18, 2008 between Amtek
Transportation Systems Limited, a company incorporated under the provisions of
the Company Act, 1956 of the Republic of India; and
WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, free
and clear of any and all Liens (as defined herein), all of the Shares of the
Company for an aggregate purchase price of US$2,300,000.00 as set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I.

PURCHASE AND SALE; CLOSING
Section 1.1.    Purchase and Sale. Upon the terms and subject to the conditions
of this Agreement, the Seller agrees to sell, convey, assign, transfer and
deliver to the Purchaser (subject to receipt of the payment provided herein),
and the Purchaser agrees to purchase from the Seller, all of the Shares of the
Company (the “Purchased Shares”), free and clear of any and all mortgages,
pledges, encumbrances, liens, security interests, options, charges, claims,
deeds of trust, deeds to secure debt, title retention agreements, rights of
first refusal or offer, limitations on voting rights, proxies, voting
agreements, limitations on transfer or other agreements or claims of any kind or
nature whatsoever (collectively, “Liens”).
Section 1.2.    Purchase Price. Upon the terms and subject to the conditions of
this Agreement, in consideration of the aforesaid sale, conveyance, assignment,
transfer and delivery to the Purchaser of the Purchased Shares, the Purchaser
shall pay to the Seller an aggregate

1

--------------------------------------------------------------------------------



purchase price of US$2,300,000.00 (the “Purchase Price”) without reduction for
withholding or offset of any kind. Any payments to be made by any party under
this Agreement shall be made in full without any set-off, restriction, condition
or deduction for or on account of any counterclaim.
Section 1.3.    Expenses. All fees and expenses incurred by each party hereto in
connection with the matters contemplated by this Agreement shall be borne by the
party incurring such fee or expense, including without limitation the fees and
expenses of any investment banks, attorneys, accountants or other experts or
advisors retained by such party.
Section 1.4.    Closing. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place on such date and time as may be
agreed between the Parties (the “Closing Date”). Closing shall take place at the
registered office of the Company on the Closing Date.
Section 1.5.    Closing Delivery. On the Closing Date, in accordance with
Section 1.1 hereof, the following shall occur simultaneously with a duly
constituted Board meeting of the Company:
(a)     The Purchaser shall pay or cause to be paid to the Seller the Purchase
Price, by wire transfer of immediately available United States Dollars to such
account specified on Schedule A.
(b)     Immediately upon confirmation of receipt of such funds, the Seller shall
deliver or cause to be delivered one or more original share certificates
evidencing the Purchased Shares, each duly stamped, with stock transfer endorsed
and completed in the name of the Purchaser to Purchaser.
(c)     The Board members appointed by Seller will approve a resolution, if
proposed and approved by all other Board members directing the name of the
Purchaser to be entered in the Register of Members as the registered holder of
the Purchased Shares and recording the sale and transfer of the Purchased Shares
in the Company's Share Transfer Register;
(d)     The Board members appointed by Seller will approve a resolution, if
proposed and approved by all other Board members appointing nominees of
Purchaser as directors on the Board of the Company;
(e)     All the Seller's nominee directors on the Board, shall submit their
resignation letters to the Board for the purpose of resigning as directors on
the Board, on and from the Closing Date;
(f)     the Seller shall deliver to a representative of Cim Fund Services Ltd.,
Mauritius (being the person authorized by the Company and the Purchaser to
accept delivery), all items, deeds and documents etc. relating to the
secretarial, administrative, financial, accounting and past records of the
Company which were in the possession of the Seller or its directors/officers
(who were directors/officers of the Seller in the Company prior to the Closing
Date).

2

--------------------------------------------------------------------------------



(g)     Each party hereto further agrees to execute and deliver such other
instruments as shall be reasonably requested by a party hereto to consummate the
transactions contemplated by this Agreement.
Article II.    

COVENANTS
Section 2.1.    Public Filings. Promptly following the execution of this
Agreement, the Seller or its duly authorized representative shall file with the
appropriate governmental authorities in Mauritius such filings as may be
required to notify and seek approval from such governmental authorities for the
transaction of the sale and purchase of the Purchased Shares of the Company.
Further, promptly following the Closing Date, the Seller may file with the
United States Securities and Exchange Commission such filings as Seller
determines to announce the consummation of the sale of the Purchased Shares to
Purchaser.
Section 2.2.    Joint Venture Agreement. Immediately following the Closing, none
of the Seller nor any of its affiliates will directly or indirectly beneficially
own any equity interest in the Company or Mauritius II.
Section 2.3.    Release of Liability. Except solely to the extent expressly set
forth in this Agreement, the Purchased Shares are sold to the Purchaser on a
non-recourse basis in relation to the Seller, and accordingly, the Purchaser
hereby waives, releases and renounces: (a) any and all other warranties,
representations, indemnities, guarantees, obligations and liabilities of any
kind on the part of the Seller, and (b) any and all losses, claims, damages,
liabilities, demands, causes of actions, rights and remedies of the Purchaser as
against the Seller, express or implied, arising by law or otherwise, in each
case, with respect to the Purchased Shares.
Section 2.4.    Resignations. The parties hereto agree and acknowledge that from
and after the Closing, all directors will immediately resign from the Board of
Directors (as well as from all committees and sub-committees) as well as from
any director or officer positions of the Company or Mauritius II (collectively,
the “Resignations”) and that the Resignations shall automatically become
effective upon the Closing.
Article III.    

REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby makes the following representations and warranties to the
Purchaser:
Section 3.1.    Existence; Authority. The Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Seller has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

3

--------------------------------------------------------------------------------



Section 3.2.    Enforceability. This Agreement has been duly and validly
executed and delivered by the Seller, and, assuming due and valid authorization,
execution and delivery by the Purchaser, this Agreement will constitute a legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be affected by
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles. The sale
of the Purchased Shares by the Seller (i) was privately negotiated in an
independent transaction and (ii) does not violate any rules or regulations
applicable to the Seller.
Section 3.3.    Ownership. The Seller is the beneficial owner of the Purchased
Shares, free and clear of any and all Liens. The Seller has full power and
authority to transfer full legal ownership of the Purchased Shares to the
Purchaser, and except as provided in Section 2.1 above, the Seller is not
required to obtain the approval of any person or governmental agency or
organization to effect the sale of the Purchased Shares. The Company does not
own any other assets except for its equity interest in Mauritius II.
Section 3.4.    Good Title Conveyed. All Purchased Shares sold by the Seller
hereunder, shall be free and clear of any and all Liens, and upon payment of the
Purchase Price in accordance with this Agreement, good, valid and marketable
title to the Purchased Shares will effectively vest in the Purchaser at the
Closing.
Section 3.5.    Other Acknowledgments.
(a)    The Seller further represents that it has made an informed decision
regarding the sale of the Purchased Shares and has, independently and without
reliance upon the Purchaser, made its or his own analysis and decision to sell
the Purchased Shares. With respect to legal, tax, accounting, financial and
other considerations involved in the transactions contemplated by this
Agreement, including the sale of the Purchased Shares, the Seller is not relying
on the Purchaser (or any agent or representative thereof). The Seller has
carefully considered and, to the extent it or he believes such discussion
necessary, discussed with professional legal, tax, accounting, financial and
other advisors the suitability of the transactions contemplated by this
Agreement, including the sale of the Purchased Shares. The Seller acknowledges
that none of the Purchaser or any of its directors, officers, subsidiaries or
affiliates has made or makes any representations or warranties, whether express
or implied, of any kind except as expressly set forth in this Agreement.
Article IV.    

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser makes the following representations and warranties to the Seller:
Section 4.1.    Existence; Authority. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Mauritius.
The Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations

4

--------------------------------------------------------------------------------



hereunder and to consummate the transactions contemplated hereby and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement.
Section 4.2.    Enforceability. This Agreement has been duly and validly
executed, and, assuming due and valid authorization, execution and delivery by
the Seller, this Agreement will constitute a legal, valid and binding
obligations of the Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be affected by bankruptcy, insolvency,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles. The purchase of the Purchased Shares
by the Purchaser (i) was privately negotiated in an independent transaction and
(ii) does not violate any rules or regulations applicable to the Purchaser. No
consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any governmental authority is required by or with
respect to the Purchaser in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.
Section 4.3.    Other Acknowledgments.
(a)    The Purchaser further represents that it has made an informed decision
regarding the purchase of the Purchased Shares and has, independently and
without reliance upon the Seller, made its or his own analysis and decision to
purchase the Purchased Shares. With respect to legal, tax, accounting, financial
and other considerations involved in the transactions contemplated by this
Agreement, including the purchase of the Purchased Shares, the Purchaser is not
relying on the Seller (or any agent or representative thereof). The Purchaser
has carefully considered and, to the extent it or he believes such discussion
necessary, discussed with professional legal, tax, accounting, financial and
other advisors the suitability of the transactions contemplated by this
Agreement, including the purchase of the Purchased Shares. The Purchaser
acknowledges that none of the Seller or any of its directors, officers,
subsidiaries or affiliates has made or makes any representations or warranties,
whether express or implied, of any kind except as expressly set forth in this
Agreement.
(b)    The Purchaser further acknowledges that except representations,
warranties, promises or undertakings of the Seller expressly set out in this
Agreement, no other representation, warranty, promise or undertaking of the
Seller has induced or influenced the Purchaser to enter into, or agree to any
terms or conditions of, this Agreement. The Purchaser has conducted and made its
own legal and financial due diligence, investigations, evaluations, advice and
knowledge in respect of the decision to purchase the Purchased Shares.
Section 4.4.    Anti-Money Laundering; OFAC; FCPA
(b)    The Purchaser and its affiliates (A) are in compliance with the Office of
Foreign Assets Control sanctions and regulations promulgated under the authority
granted by the Trading with the Enemy Act, 12 U.S.C. § 95 (a) et seq., and the
International Emergency Economic Powers Act, 50 U.S.C. § 1701, et seq., as the
same apply to it or its activities; and (B) are not now, nor have ever been,
under investigation by any governmental authority for, nor have been charged
with or convicted of a crime under, 18 U.S.C. §§ 1956 or 1957.

5

--------------------------------------------------------------------------------



(c)    Neither Seller nor its affiliates, acting or benefiting, directly or
indirectly, in any capacity in connection with this Agreement or any of the
transactions contemplated hereby, is named as a “specially designated national
(SDN) or blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website
(http://www.treasury.gov/ofac/downloads/t11sdn.pdf) or at any replacement
website or other replacement official publication of such list.
(d)    None of the funds or other assets of Purchaser or its affiliates
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government, subject to trade restrictions under U.S. law,
including but not limited to, (A) the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., (B) The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and (C) any Executive Orders or regulations promulgated
thereunder, with the result that sale to Purchaser or any Person owning a direct
or indirect interest in Purchaser is prohibited by law.


Article V.    
INDEMNIFICATION
Section 5.1.    Purchaser and its affiliates, jointly and severally, agree to
indemnify and hold harmless the Seller and each of its officers, directors,
employees, agents, advisors, representatives, controlling persons, members and
successors and assigns (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, liabilities, demands, causes of actions and
expenses to which any such Indemnified Person may become subject, arising out
of, relating to, or in connection with the breach of any of its representations
and warranties, covenants or agreements contained in this Agreement.
Section 5.2.    The Seller shall indemnify, defend and hold harmless, the
Company and the Purchaser against any capital gains tax obligation and/or
withholding tax obligation, if any on account of capital gain tax including any
interest or penalties with respect to such capital gains tax and/or withholding
tax whether in US or in India arising from the sale by Purchaser of Purchased
Shares hereunder. Further, where any proceedings is initiated by the Indian Tax
authorities on Seller, its affiliates, the Purchaser or the Company with respect
to the Capital Gains Tax and/or withholding obligation on account of such
capital gain tax, the Seller, Purchaser and Company shall each provide their
full co-operation and support to one another to prosecute and defend such
proceedings including providing access to and copies of all applicable
documents. All cost of such proceedings will be borne by Purchaser.  
Article VI.    
MISCELLANEOUS
Section 6.1.    Survival. Each of the representations, warranties, covenants,
and agreements in this Agreement or pursuant hereto shall survive the Closing.
Notwithstanding any

6

--------------------------------------------------------------------------------



knowledge of facts determined or determinable by any party by investigation,
each party shall have the right to fully rely on the representations,
warranties, covenants and agreements of the other parties contained in this
Agreement or in any other documents or papers delivered in connection herewith.
Each representation, warranty, covenant and agreement of the parties contained
in this Agreement is independent of each other representation, warranty,
covenant and agreement. Except as expressly set forth in this Agreement, no
party has made any representation warranty, covenant or agreement to the other
party hereto.
Section 6.2.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy or
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:
If to the Purchaser:
Cim Fund Services Ltd
33, Edith Cavell Street
Port-Louis, Mauritius
Tel + 230 212 9800
khushal.joyram@cimglobalbusiness.com


If to the Seller:
American Railcar Industries, Inc.
100 Clark Street
St. Charles, MO 66301
United States of America
Tel +1 (636) 940 – 6054
mobertop@americanrailcar.com


Section 6.3.    Certain Definitions. As used in this Agreement, the Purchaser
and the Seller are referred to herein individually as a “party” and collectively
as “parties.”
Section 6.4.    Specific Performance. The Purchaser and the Seller acknowledge
and agree that the other would be irreparably injured by a breach of this
Agreement and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Accordingly, the parties agree to the
granting of specific performance of this Agreement and injunctive or other
equitable relief as a remedy for any such breach or threatened breach, without
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

7

--------------------------------------------------------------------------------



Section 6.5.    No Waiver. Any waiver by any party hereto of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
Section 6.6.    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated by such holding.
The parties agree that the court making any such determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of,
delete specific words or phrases in, or replace any such invalid or
unenforceable provision with one that is valid and enforceable and that comes
closest to expressing the intention of such invalid or unenforceable provision,
and this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment may be appealed.
Section 6.7.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that this Agreement (and any of the rights, interests or
obligations of any party hereunder) may not be assigned by any party without the
prior written consent of the other parties hereto (such consent not to be
unreasonably withheld). Any purported assignment of a party’s rights under this
Agreement in violation of the preceding sentence shall be null and void.
Section 6.8.    Entire Agreement; Amendments. This Agreement (including any
Schedules hereto) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof and, except as expressly set forth herein, is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective permitted successors or
assigns.
Section 6.9.    Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 6.10.    Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.
Section 6.11.    Submission to Jurisdiction. Each of the parties irrevocably
submits to the exclusive jurisdiction and service and venue in any federal or
state court sitting in the State of New York for the purposes of any action,
suit or proceeding arising out of or with respect to this Agreement. Each of the
parties irrevocably and unconditionally waives any objections to the laying of
venue of any action, suit or proceeding relating to this Agreement in any
federal or state

8

--------------------------------------------------------------------------------



court sitting in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
THE RIGHT TO A TRIAL BY JURY.
Section 6.12.    Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.
Section 6.13.    Further Assurances. Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto agrees to execute such
additional documents, to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
Section 6.14.    Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.
[SIGNATURE PAGES FOLLOW]

9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.


CRESTA FUND LTD.


By:_____________________________
Name:
Title:


AMERICAN RAILCAR INDUSTRIES INC.


By: _____________________________
Name:
Title:




Agreed and Consented with respect to Sections 1 and 5.2
Amtek Railcar Industries Private Limited
By: _____________________________
Name:
Title:


